Citation Nr: 1539401	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than September 15, 2010 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to April 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2011 rating decision of the VA Regional Office (RO) in Atlanta, Georgia that granted service connection for PTSD effective from September 15, 2010.  The Veteran appeals for an earlier effective date of the award.

The Veteran was afforded a videoconference hearing at the RO before the undersigned.  The transcript is of record.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for PTSD in July 2007; the record contains no unadjudicated claim, informal claim or intent to file a claim of entitlement to service connection for PTSD prior to that date.

2.  A diagnosis of PTSD is first recorded in the record on VA examination of September 15, 2010. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 15, 2010 for the award of service connection for PTSD are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection for PTSD should be granted for years prior to the September 2010 effective date.  He testified to the effect that he had PTSD symptomatology shortly after returning from service in 1969 and exhibited "weird" behavior, was unable to keep a job, had multiple marriages, and was an angry man.  The appellant testified that he had finally gone to a facility named Pathway where a psychiatrist informed him that he had three personalities and manic depression.  He related that he began filing claims with VA in 1997 and was denied and appealed each time.  He testified, however, that a psychiatrist had not told him he had PTSD, but characterized his symptoms as depression.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran to substantiate the claim as warranted by law.  There is no evidence that additional development is in order before this claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim on the merits. 

Pertinent Law and Regulations

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 U.S.C.A. § 5110(a).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015).  The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits. See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).

Factual Background and Legal Analysis

The record reflects that a formal claim for compensation and pension was received from the appellant in March 2005.  A claim of entitlement to service connection for PTSD was not presented at that time.  

The Veteran's initial claim for service connection of PTSD was received in July 2007.  The record does not contain any claim, formal or informal, prior to that date.   Pursuant to the claim, the appellant was afforded a PTSD evaluation for VA compensation in June 2008 following which the examiner diagnosed a substance-induced mood disorder based on the Veteran's reported use of cannabis several times a week.  VA outpatient records dating from 2001 through 2008 were received showing no treatment or diagnosis of PTSD or any other acquired psychiatric disorder.  These outpatient records also show that in July 2004, November 2005, June 2006 and July 2006, the Veteran was asked specific questions to ascertain whether he had PTSD and his responses were negative.  The PTSD screen on each occasion was determined to be negative.  

A July 2008 rating decision denied entitlement to service connection for PTSD.  In rendering the determination, the RO informed the Veteran that he had not been diagnosed with PTSD.  The Veteran appealed.  

The appellant underwent another psychiatric examination for VA compensation and pension purposes on September 15, 2010.  He stated that he was no longer abusing substances.  Following evaluation, the examiner stated that the current diagnoses were PTSD and polysubstance abuse in remission.  The examiner noted that prior records were reviewed including the report of the examination conducted in June 2008 that showed that the criteria for PTSD were not met under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).

Subsequently, the appealed January 2011 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating effective from September 15, 2010, the date that the VA examiner diagnosed PTSD.

As reported above, the Veteran was first diagnosed with PTSD following the September 15, 2010 VA examination.  Although the appellant did file a claim of entitlement to service connection for posttraumatic stress disorder in 2007, there is no evidence, to include VA outpatient clinical records dating from 2001, reflecting any diagnosis of PTSD prior to September 15, 2010.

The Board is bound by governing legal authority.  Before service connection may be granted the evidence must show that the Veteran has the claimed disability.  Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998).  The diagnosis of PTSD on September 15, 2010 is the later of the two events (i.e., date of claim or date entitlement arose) leading to the grant of service connection and the assigned effective date. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As the record contains no diagnosis of PTSD earlier than the September 2010 VA examination, there is no factual or legal basis to assign an effective date earlier than September 15, 2010.

The appeal is denied.

In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim and this doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Entitlement to an effective date earlier than September 15, 2010 for the award of service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


